PER CURIAM.
This case is before us on petition for rehearing. This appeal, which involves only the question of preliminary injunctive relief, has become moot. The debate in question has been held, and it is no longer possible for the grant or denial of preliminary injunctive relief with respect to it to have any meaning.
Accordingly, the appeal is dismissed as moot. This cause is remanded to the District Court with instructions to vacate its order, denying preliminary injunctive relief on the merits, and to enter a new order, denying the motion for preliminary injunction as moot.
The underlying case is not moot. The complaint contains a prayer for money damages. The District Court should proceed to determine the case and enter final judgment, following which any party aggrieved is at liberty to file a new notice of appeal. See McFarlin v. Newport Special School District, 980 F.2d 1208 (8th Cir.1992).
The petition for rehearing is denied as moot. A separate order will be entered on the suggestion for rehearing en banc.
It is so ordered.
ORDER DENYING SUGGESTION FOR REHEARING EN BANC.
The suggestion for rehearing en banc is denied as moot.